Alam v Alam (2019 NY Slip Op 00411)





Alam v Alam


2019 NY Slip Op 00411


Decided on January 23, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 23, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
FRANCESCA E. CONNOLLY
LINDA CHRISTOPHER, JJ.


2017-07487
 (Index No. 747/12)

[*1]Nurussabah Alam, respondent, 
vMansoor Alam, appellant.


Hegge & Confusione, LLC, New York, NY (Michael Confusione of counsel), for appellant.
Sandra Spector, Bethpage, NY, for respondent.

DECISION & ORDER
In an action for a divorce and ancillary relief, the defendant appeals from stated portions of an amended judgment of divorce of the Supreme Court, Suffolk County (David T. Reilly, J.), entered May 23, 2017. The amended judgment of divorce, upon a decision of the same court dated March 2, 2017, made after a nonjury trial on the issues of equitable distribution and maintenance, inter alia, directed the defendant to pay the plaintiff $400 in monthly maintenance until the plaintiff reaches the earliest age of eligibility to receive Social Security benefits.
ORDERED that the amended judgment of divorce is affirmed insofar as appealed from, with costs.
The parties were married in 1978 and have three children who are now adults. During the marriage, the defendant worked in the banking industry and the plaintiff was a homemaker and the primary caregiver for the parties' children. In 2005, the defendant retired. In 2012, the plaintiff commenced this action for a divorce and ancillary relief. Following a nonjury trial on the issues of maintenance and equitable distribution of the marital property, the Supreme Court issued a decision after trial, and subsequently an amended judgment of divorce, inter alia, awarding the plaintiff maintenance in the sum of $400 per month until she becomes eligible to receive Social Security benefits.
"The amount and duration of maintenance is a matter committed to the sound discretion of the trial court, and every case must be determined on its unique facts" (Culen v Culen, 157 AD3d 926, 928). Here, the Supreme Court considered the relevant statutory factors and providently exercised its discretion in awarding the plaintiff maintenance in the sum of $400 per month until she becomes eligible to receive Social Security benefits (see Santangelo v Santangelo, 163 AD3d 599, 600).
The defendant's remaining contentions are without merit.
BALKIN, J.P., AUSTIN, CONNOLLY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court